      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 1 of 21




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                         Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

     BRIEF IN SUPPORT OF COALITION PLAINTIFFS’ RULE 59(E)
     MOTION TO ALTER OR AMEND THE COURT’S OPINION AND
     ORDER [DOC. 918] REQUIRING PAPER POLLBOOK BACKUPS



                              October 8, 2020
         Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 2 of 21




                                       TABLE OF CONTENTS


TABLE OF CONTENTS ............................................................................................i

INTRODUCTION .....................................................................................................1

I.      Procedural Framework.....................................................................................2

II.     The Court Should Amend The Order To Narrow The Information Required
        To Be Included In The Updated Electors List For Printing ............................ 3

III.    The Court Should Amend The Order To Clarify That The Procedure In
        O.C.G.A. § 21–2–388(2) Is Not Enjoined ....................................................... 5

IV.     The Court Should Amend The Order To Specify The Minimum Number Of
        Emergency Paper Ballots That Are Necessary To Prevent Likely Harm To
        In-Person Voters ..............................................................................................9

V.      The Court Should Amend The Order To Clarify That The Findings And
        Relief Apply To Elections After November 2020.........................................12

CONCLUSION ........................................................................................................16




                                                          i
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 3 of 21




      The Coalition Plaintiffs 1 respectfully file this Brief In Support Of Coalition

Plaintiffs’ Rule 59(E) Motion To Alter Or Amend The Court’s Opinion And Order

(Doc. 918) Requiring Paper Pollbook Backups.

                                 INTRODUCTION

      Coalition Plaintiffs file this Rule 59 Motion because certain aspects of the

Court’s Opinion and Order (Doc. 918, the “Order”) require minor clarifications in

the form of relatively straightforward but important amendments to the Court’s

Order. The purpose of these clarifications are (1) to ensure that the Order is

narrowly tailored to effectuate the intended relief; (2) to clarify that the Order does

not enjoin operation of O.C.G.A. § 21–2–288(2); (3) to specify the minimum

number of emergency paper ballots that the Secretary should require country

superintendents to have on hand in each polling place on Election Day; and (4) to

clarify that both the Court’s findings of imminent harm to voters and the injunctive

relief granted apply not just to the November 2020 general election, but also to

elections in December 2020, January 2021, and thereafter.




1
 “Coalition Plaintiffs” are Coalition for Good Governance (“Coalition”), Laura
Digges, William Digges III, Megan Missett, and Ricardo Davis.

                                           1
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 4 of 21




I.    Procedural Framework

      Rule 59(e) states: “A motion to alter or amend the judgment must be filed no

later than 28 days after the entry of the judgment.” The word “judgment” as used

in the Federal Rules of Civil Procedure is defined in Rule 54(a) and “includes a

decree or any order from which an appeal lies.” Id. Thus, the word “judgment”

encompasses final judgments and appealable interlocutory orders, such as the

Court’s Order here. Alabama v. U.S. Army Corps of Engineers, 424 F.3d 117,

1129–30 (11th Cir. 2005) (preliminary injunction is an appealable order). This

Motion is filed no later than 28 days after the entry of this Court’s September 28,

2020 Opinion and Order, as required by Rule 59(e).

      Rule 59(e) is the appropriate procedural mechanism for prevailing parties

like Coalition Plaintiffs to seek alterations to the relief granted, such as making the

relief granted more explicit. See Herzog Contracting Corp. v. McGowen Corp.,

976 F.2d 1062, 1065 (7th Cir. 1992) (Posner, J.) (prevailing plaintiff’s motion to

make relief granted in judgment more explicit was proper motion to alter or amend

the judgment under Rule 59(e), tolling the time for appeal). Rule 59(e) is also the

appropriate vehicle for obtaining major or minor clarifications of the Court’s

ruling. Barry v. Bowen, 825 F.2d 1324, 1328 n.1 (9th Cir. 1987) (“Although the

precise contours of this relief [under Rule 59(e)] have never been authoritatively


                                           2
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 5 of 21




defined, a motion seeking minor alterations in the judgment is properly one under

Rule 59(e).”)

      This Motion does not “present new arguments or evidence that should have

been raised earlier, introduce novel legal theories, or repackage familiar argument

to test whether the Court will change its mind.” Perdum v. Wells Fargo Bank, N.A.,

2014 WL 12703276 (July 17, 2014) (citations omitted). Instead, this Motion seeks

only to make the relief granted by the Order itself more likely to be effective in

view of the State Defendants’ evident determination to misconstrue potential

ambiguities in the Order. To eliminate these potential ambiguities and ensure that

the Order is narrowly tailored to effectuate its intended relief, Coalition Plaintiffs

seek amendments to the Order as set out herein. These proposed amendments will

make the injunctive relief granted more explicit, see Herzog, supra, and less

susceptible to misinterpretation, Barry, supra.

II.   The Court Should Amend The Order To Narrow The Information
      Required To Be Included In The Updated Electors List For Printing

      The Order requires the Secretary to generate and transmit “an updated

electors list in a format capable of printing by [each] election superintendent that

includes all the information located in the electronic pollbooks.” (Doc. 918, at 64.)

This direction is not unduly burdensome, but may require more printing than is

actually necessary. The new electronic pollbooks that are delivered to each

                                           3
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 6 of 21




precinct now include information on all 7 million voters in Georgia. Workers at

any given polling place only need a small subset of this information to check in the

voters assigned to their polling place. Accordingly, the Secretary should be

ordered instead just to provide an updated electors list capable of printing by the

counties that contains only “the information located in the electronic pollbook that

is necessary to print precinct-level information required in each polling place to

check in voters and issue ballots to eligible voters.” The Order should also clarify

that the Secretary may assume responsibility for the printing and delivery of these

lists for each polling place and, in any event, the Secretary shall be responsible for

the cost of printing and delivery of lists to polling places.

      Coalition Plaintiffs’ Motion, therefore, seeks to make the following changes

to the current language on Page 64 of the Order:

             Effective immediately, the Secretary of State shall

             generate and transmit to each county election

             superintendent at the close of absentee in-person early

             voting an updated electors list in a format capable of

             printing by the election superintendent that includes all of

             the information located in the electronic pollbook

             necessary for printing precinct-level information


                                           4
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 7 of 21




             required in each polling place to check in voters and

             issue ballots to eligible voters. [FN 26] Alternatively,

             the Secretary may assume responsibility for the

             printing and delivery function. In either case, the

             Secretary of State shall be responsible for the cost of

             printing and delivery. . . . .

(Doc. 918, at 64 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

III.   The Court Should Amend The Order To Clarify That The Procedure In
       O.C.G.A. § 21–2–388(2) Is Not Enjoined

       Coalition Plaintiffs also request clarification and modification of Page 65,

first subsection (4), of the Court’s Order, as explained in this Section.

       Initially, as the Court held, the purpose of the paper pollbook backup remedy

is to ensure that, when the electronic PollPads are not operational for whatever

reason, the polling place workers will still have the same information available for

checking in voters that would be available if the electronic PollPads were accurate

and operational. Thus, if the electronic PollPads fail or malfunction, the polling

place workers will still have the information necessary to make a determination

that the voter is eligible (as will be the case for the vast majority of voters who

show up to vote in person on Election Day), that the voter has not been sent an

                                              5
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 8 of 21




absentee ballot, and that the voter is therefore entitled to cast an in-person ballot.

The ability to make this determination when the electronic PollPads are not

operational (and they have malfunctioned in each and every election) will save the

counties from experiencing another “complete meltdown” as occurred during the

Primaries. This portion of the Court’s remedy is provided in subsections (1)

through (3) which require no change or clarification.

      The first subsection (4) on Page 65 of the Order reflects the Court’s

recognition that, whether or not the electronic PollPads are operational, there will

be a subset of would-be in-person voters who are eligible to vote, but who are

shown by the PollPads, or listed on the paper pollbook backups, as having been

sent an absentee mail ballot. (See Doc. 918, at 57). For these voters, as the Court

rightly recognizes in its current footnote 28, Georgia law (specifically O.C.G.A.

§ 21–2–388(2)) already details the process required to be undertaken to cancel the

absentee ballot. Following current practice, for this small subset of voters in the

updated pollbooks, poll managers simply call the County Elections Office to

confirm voting status.

      Unlike the State Defendants, (Doc. 951, at 14, 18–19, 27), the Coalition

Plaintiffs do not read the current language of the first subsection (4) on Page 65 of




                                           6
       Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 9 of 21




the Order as superseding the provisions of O.C.G.A. § 21–2–388. To the contrary,

the current language expressly cites to this statute in footnote 28.

      In addition, the Court’s current language should obviously be read together

with what the Court specifically said earlier in the Order about the need for the

O.C.G.A. § 21–2–388 procedure to be followed whenever an updated paper

pollbook backup could not provide conclusive verification of a voter’s status:

             As further justification for opposing relief, Defendants
             assert that “a paper printout of the updated electors list
             would not account for every voter’s status, as absentee
             ballots are continuously being returned” and therefore
             “an updated electors list could not adjudicate voter
             eligibility in all situations.” But this assertion
             acknowledges that an updated list can be used to properly
             adjudicate voter eligibility for some voters and therefore
             does not justify denying relief merely because an updated
             list might not capture every voter. (A poll manager,
             consistent with current practice, would simply then call
             the County Elections Office to confirm the voting status
             for a much smaller, select number of voters.).
(Doc. 918, at 57 (emphasis added).)

      Despite the foregoing points, the Defendants are evidently determined to

misinterpret the first subsection (4) on Page 65 of the Court’s Order as ordering the

Secretary to require county officials to ignore or violate the provisions of O.C.G.A.

§ 21–2–288, rather than follow those provisions. (See Doc. 951, at 14, 18–19, 27).

Coalition Plaintiffs disagree with Defendants’ strained interpretation of the current



                                           7
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 10 of 21




language, but clarifying or modifying the Order to remove any arguable ambiguity

would eliminate the issue and assist county superintendents with implementation

without having any adverse impact upon the effectiveness of the remedy.

      Coalition Plaintiffs’ Motion, therefore, seeks to make the following changes

to the first Subsection (4) of the Court’s Order:

             . . . (4) to allow voters who are shown to be eligible

             electors on the paper pollbook backups, but who are

             shown on the paper pollbook backups updated list as

             having requested an absentee mail-in ballot, to have

             their absentee ballot canceled [FN 28] and to cast a

             regular or emergency ballot that is not to be treated as a

             provisional ballot, provided that such voter’s absentee

             ballot is cancelled in accordance with O.C.G.A. § 21-

             2-288 such voter either surrenders the absentee ballot

             to the poll manager of the precinct or in the case of a

             voter who has requested but not yet received their

             absentee ballot completes an elector’s oath [FN 29]

             affirming the voter has not marked or mailed an




                                          8
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 11 of 21




            absentee ballot for voting in such primary or election.

            ....

(Doc. 918, at 65 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

      In addition, to correct a typographical duplication in the numbering of the

Court’s fourth and fifth subparagraphs on Page 65 of the Order, the following

changes should be made:

      • the current second subparagraph (4) on Page 65 of the Order should be

         newly renumbered as subparagraph (5), and

      • the current subparagraph (5) on Page 66 of the Order should be newly

         renumbered as subparagraph (6). (Amendments proposed to the

         substance of this subparagraph (6) are addressed in the next section of

         this Brief.)

IV.   The Court Should Amend The Order To Specify The Minimum
      Number Of Emergency Paper Ballots That Are Necessary To Prevent
      Likely Harm To In-Person Voters

      The Court should amend the Order to clarify the minimum number of

emergency paper ballots that polling places should have on hand at the beginning

of operations on Election Day. Currently, the Order requires maintenance of “a




                                           9
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 12 of 21




sufficient stock of emergency paper ballots,” (Doc. 918, at 66), but does not

specify what number of ballots constitutes a “sufficient stock.”

      The Brief of Amicus Curiae Common Cause – Georgia (Doc. 931-1), which

is incorporated by reference here, explains how having a sufficient number of

emergency ballots on hand will help prevent voting delays. As the Court rightly

notes in the Order, (Doc. 918, at 66 n.30), the Secretary’s regulations currently

require superintendents to cause polling places to maintain a “sufficient amount” of

emergency ballots to ensure uninterrupted voting, and the regulations define a

“sufficient amount” of ballots to be “at least 10% of the number of registered

voters assigned to a polling place.” Ga. Comp. R. & Regs. 183-1-12-.11(2)(c).

      But given evidence of the expected high turnout in upcoming elections,

evidence that shows repeated BMD and electronic pollbook malfunctions, and

evidence of the ongoing unmitigated cybersecurity risks created by the State’s

conduct, a higher number of emergency ballots should be required than the

minimum amount called for in the State’s existing regulation. The Court has

already ordered that a “sufficient stock” of emergency ballots should be

maintained. Clarification of what amount constitutes a “sufficient stock” is

necessary given the likelihood of harm to voters that will occur if enough

emergency ballots are not available on Election Day.


                                         10
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 13 of 21




      Coalition Plaintiffs respectfully request that the Order be amended to specify

that a “sufficient stock” means a starting supply of emergency ballots in each

polling place on Election Day that is equal to at least forty percent of the number

of registered voters in that polling place, and to specify that the number of

emergency ballots must thereafter be resupplied such that it is never allowed to

drop below the 10% minimum required by Ga. Comp. R. & Regs. 183-1-12-

.11(2)(c) (10% minimum) and Ga. Comp. R. & Regs 183-1-12-.01 (“The election

superintendent shall also be prepared to resupply polling places with emergency

paper ballots in needed ballot styles in a timely manner while voting is occurring

so that polling places do not run out of emergency paper ballots.”).

      Without the foregoing explicit clarification of the Order’s requirements,

there is a risk that the relief ordered by the Court will be less effective because the

State has pre-determined by regulation that a “sufficient amount” of emergency

ballots means a minimum of only 10% of the number of registered voters in a

polling place—a stock level that the evidence shows is likely to be insufficient to

avoid the established likelihood of injury to in-person voters in upcoming

elections. In addition, the Order should clarify that any marginal costs of obtaining

additional emergency ballots as required by the Order is to be borne by the

Secretary of State.


                                          11
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 14 of 21




      Coalition Plaintiffs’ Motion, therefore, seeks to make the following changes

to newly renumbered subparagraph (6) (formerly subparagraph (5)) on Page 66 of

the Court’s Order:

            . . . and (6) (5) begin polling place operations on

            Election Day with at least 40% of the number of

            registered voters to a polling place and at all times

            thereafter maintain a sufficient stock of emergency paper

            ballots in compliance with Ga. Comp. R. & Regs. 183-

            1-12-.11(2)(c) and 183-1-12-.01. [FN 30]. The cost of

            obtaining the initial stock of emergency paper ballots

            above the requirements of Ga. Comp. R. & Regs. 183-

            1-12-.11(2)(c) shall be borne by the Secretary of State.

(Doc. 918, at 66 (proposed additions shown in bolded underlining, and proposed

deletions shown in bolded strike-outs).)

V.    The Court Should Amend The Order To Clarify That The Findings
      And Relief Apply To Elections After November 2020

      The Court should amend the Order to expressly state that its findings of

imminent harm apply with respect to all upcoming elections, not just the

November 2020 election, and to explicitly award relief not just for the November

2020 election, but also for the elections following after November.

                                           12
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 15 of 21




      This should already be clear from the terms of the Order, which expressly

apply “UNTIL FURTHER ORDER OF THIS COURT.” (Doc. 918 at 64

(capitalization by the Court). The State Defendants, however, read the Order as

making changes “on the eve of an election.” (Doc. 951, at 29.) They appear set on

challenging the Order based on Supreme Court cases, such as Purcell v. Gonzalez,

549 U.S. 1 (2006), that Defendants read as cautioning courts not to make changes

to election procedures “too close to the election itself.” (Id.) In other words, it is

apparent that the Defendants have misapprehended the Court’s injunction as

applying only to the upcoming November 2020 election, not to any other elections.

      Plaintiffs do not agree with Defendants’ determination that the Order is

limited only to the November 2020 election, but the Defendants can point to some

language in the Order that provides weak support for this view. For example, on

Page 64, the Order notes that Coalition Plaintiffs’ evidence demonstrates

systemwide problems that “resulted in voter disenfranchisement and that is likely

to continue in the upcoming Federal Presidential election.” (emphasis added.)

Because this passage, on its face, omits to address the identical likely injury to

voters that will also occur in the elections following after the November election,

in the absence of relief, the Defendants may attempt to assert in any appeal that the




                                           13
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 16 of 21




Order’s necessary findings of imminent harm render the Order limited just to the

“upcoming Federal Presidential election.”

      It is obvious that the Court did not intend to so limit its findings of imminent

harm. For one thing, nothing in the evidence in the record distinguishes the kind of

imminent harm that is likely to occur in November 2020 from the same harm that

will occur in any Upcoming Election, in the absence of the pollbook relief ordered

by the Court. For another thing, the Order itself expressly states its intention to

protect voters’ constitutional rights “on this coming November 3rd general election

day and thereafter.” (Doc. 918, at 67 (emphasis added).)

      November 2020 is a critical election, but the pollbook relief granted by the

Order was sought for—and should apply to—all upcoming elections. Additional

elections that are set to follow the November election include elections in

December 2020 (runoffs) and in January 2021. All of these elections are included

within the term “Upcoming BMD Elections,” which defines the scope of elections

for which relief is sought from the constitutional deficiencies of the “Dominion

BMD System” by the Coalition Plaintiff’s operative First Supplemental Complaint.

(Doc. 628, at 32, ¶ 97 (defining ‘Upcoming BMD Elections’); at 67–68, ¶ 222

(Count I); at 70, ¶ 230 (Count II).)




                                          14
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 17 of 21




      It is entirely appropriate for the Court to grant relief now for the December

2020 and January 2021 Upcoming BMD Elections, which are just two and three

months away, respectively. Both the December and January elections are

significantly more imminent right now than the November 2020 election was a

year ago, when the Coalition Plaintiffs sought (for a second time) the pollbook

relief that how now been granted by the Order. (Doc. 640-1 (brief), at 8, 32–33;

Doc. 640-2 (proposed order), at 5–6, ¶¶ 9–10.)

       The Order should be clarified to state that its relief is being granted not just

for the November 2020 election, but also for the December 2020, January 2021,

and other subsequent elections. If the Defendants intend to challenge the Order on

the grounds that its relief is coming “on the eve of an election,” (Doc. 951, at 29),

and thereby avoid having to prevail on the merits, then their objection, as meritless

as it is, applies—at most—to the next upcoming election. The Court should amend

its Order to state that the findings of imminent harm to voters apply with respect to

all Upcoming BMD Elections, not just the November 2020 presidential election.

Such a finding will support the Court’s already evident intention to award pollbook

relief for all Upcoming BMD Elections.

      Coalition Plaintiffs must emphasize that nothing in Purcell or any other

authority precludes this Court from granting this relief for the November 2020


                                          15
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 18 of 21




presidential election. There is no possibility that this Court’s remedy will confuse

voters, and preventing the “complete meltdown” from happening again will only

enhance, not diminish, the orderliness and voters’ confidence in the integrity of the

November election.

                                  CONCLUSION

      For the foregoing reasons, the Coalition Plaintiffs’ Rule 59 Motion should

be granted.

      Respectfully submitted this 8th day of October, 2020.

/s/ Bruce P. Brown                          /s/ Robert A. McGuire, III
Bruce P. Brown                              Robert A. McGuire, III
Georgia Bar No. 064460                      Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                       (ECF No. 125)
1123 Zonolite Rd. NE                        ROBERT MCGUIRE LAW FIRM
Suite 6                                     113 Cherry St. #86685
Atlanta, Georgia 30306                      Seattle, Washington 98104-2205
(404) 881-0700                              (253) 267-8530
                    Counsel for Coalition for Good Governance
/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600




                                         16
Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 19 of 21




           Counsel for William Digges III, Laura Digges,
                 Ricardo Davis & Megan Missett




                                17
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 20 of 21




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                                  /s/ Bruce P. Brown
                                                  Bruce P. Brown




                                       18
      Case 1:17-cv-02989-AT Document 956-1 Filed 10/08/20 Page 21 of 21




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on October 8, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                     /s/ Bruce P. Brown
                                                     Bruce P. Brown




                                          19
